Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 1 of 18 PageID #: 512




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND
  ____________________________________
                                       )
  EDWARD CONWAY,                       )
        Plaintiff,                     )
                                       )
        v.                             )
                                       )      C.A. No. 1:17-CV-00572-JJM-PAS
  ROBERT BOSH TOOL                     )
  CORPORATION, JOHN DOE 1 and          )
  JOHN DOE 2,                          )
        Defendants.                    )
  ____________________________________)

        MEMORANDUM O F LAW IN SUPPORT OF MOTION FOR PARTIAL
      RECONSIDERATION OF ORDER GRANTING DEFENDANT’S MOTION FOR
                         SUMMARY JUDGMENT

          Now comes Plaintiff, Edward Conway, by and through undersigned counsel, and hereby

  files this Memorandum of Law in Support of his Motion for Partial Reconsideration of Order

  Granting Defendant’s Motion for Summary Judgment (ECF 21). Pursuant to Rules 59(e) and 60

  of the Federal Rules of Civil Procedure, the Plaintiff hereby requests that the Court alter and amend

  its May 8, 2019 Judgment (ECF 22) to deny the Defendant’s Motion for Summary Judgment (ECF

  13) as to the Plaintiff’s design defect and failure to warn theories supporting Count I for Strict

  Liability and Count III for Negligence.

     I.      INTRODUCTION

          This is a case about a Plaintiff who is a retired carpenter and who has effectively lost the

  use of his predominant (right) hand as a result of an injury that occurred through the intended use

  of Defendants’ product and which injury was occasioned by Defendants’ negligence and failure to

  warn. Perhaps due to Plaintiff’s failure to sufficiently focus the Court’s attention, Plaintiff

  respectfully suggests that the Court erred when it granted Defendant’s Motion for Summary

  Judgment (ECF 13) in its entirety. More specifically, in finding that the Defendants adequately



                                                   1
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 2 of 18 PageID #: 513




  tested the subject saw (and, in particular, the push stick that injured Plaintiff’s hand) and

  concluding that Defendants were not negligent, the Court erred. Despite the fact that Defendants

  were aware of the foreseeability of the occurrence that caused Plaintiff’s injury and had received

  at least six complaints of the same nature, Defendants simply failed to specifically test for the

  consequences of the push stick coming into contact with the saw blade even though the push stick

  exists and is employed to specifically avoid contact between the operator’s hand and the saw blade.

  This failure, and the subsequent failure to warn of the consequences of such contact, is hornbook

  negligence under prevailing Rhode Island law:

         We have recognized a duty in a seller of goods manufactured by another to warn
         purchasers of a dangerous defect in the product if the seller knows or has reason to
         know that the product poses a danger to consumers. Incident to this duty to warn
         is a duty to acquire knowledge about the products through reasonably adequate
         inspections and tests. In Rhode Island the failure to execute this duty will constitute
         actionable negligence.

  Scittarelli v. Providence Gas Co., 415 A.2d 1040, 1043 (R.I. 1980) (citing Ritter v. Narragansett

  Electric Co., 283 A.2d 255, 258 (R.I. 1971)).

         Notwithstanding the foreseeability of the Plaintiff’s injuries, Defendants’ failure to test,

  and subsequent failure to warn, Defendants nonetheless contended that it was not feasible to test

  or warn for the specific occurrence that occasioned Plaintiff’s injury—contact between the push

  stick and the saw blade. In fact, as the Plaintiff alerted the Court at the summary judgment hearing,

  subsequent to his injury, although not produced in discovery in response to the Plaintiff’s written

  discovery requests, the Defendant published a safety manual in which it did warn, presumably as

  a result of testing or experience, of the consequences of contact between the push stick and the

  blade of the saw. Having specifically controverted the feasibility of testing for the particular

  occurrence that occasioned the Plaintiff’s injury, the subsequent safety manual would be




                                                   2
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 3 of 18 PageID #: 514




  admissible evidence in the trial of this matter as to the availability of precautionary measures under

  Fed. R. Evid. 407.1

          In its Memorandum and Order granting Defendants’ Motion for Summary Judgment, the

  Court did not have the full benefit of Bosch’s revised Operating/Safety Manual (dated November

  17, 2017), obtained by the Plaintiff on the heels of summary judgment, which, for the first time,

  warned as follows:




  (Attached hereto as Exhibit A at p. 30).2 At summary judgment, Bosch cited to its March 2011

  Operating/Safety Manual (ECF 14-6) as providing the “on-product warnings and instructions


  1
    While the First Circuit has suggested application of Rule 407 of the Federal Rules of Evidence where the
  federal court sits in diversity (Raymond v. Raymond Corp., 938 F.2d 1518, 1522 (1st Cir. 1991)), many
  academic commentators have concluded that State substantive evidence law on remedial measures such as
  the corresponding Rhode Island Rule of Evidence should apply in Federal Court under Erie R.R. Co. v.
  Tompkins, 304 U.S. 64, 78 (1938), and Plaintiff believes that to be constitutionally correct and within the
  power of the Court to do justice. See Flaminio v. Honda Motor Co., 733 F.2d 463, 471 (7th Cir. 1984)
  (Under Erie, courts are “constitutionally obligated to decide diversity cases in accordance with the rules of
  decisions prescribed by state law.”); id. (quoting Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938))
  (“Congress has no power to declare substantive rules of common law applicable in a State.”); see also 84
  A.L.R. Fed. 283, 4a (“Where the evidentiary question at issue was so closely linked to a state's substantive
  law that application of the Federal Rules of Evidence in such an instance would encourage forum shopping
  and would result in the inequitable administration of the law, the courts . . . held that the state rule should
  be followed in order to give effect to the state's substantive policy.”). Plaintiff submits that, notwithstanding
  Raymond, that this view is, in fact, correct under the U.S. Constitution and that the Rhode Island Rules of
  Evidence on remedial measures should govern.
  2
    On February 15, 2018, the Plaintiff served upon Defendant, Robert Bosch Tool Corporation,
  Interrogatories which included Interrogatory No. 7 seeking “any writings or warning on the product itself,
  on the packaging, or on anything attached or appended to the product when it left [their] control, . . . the


                                                         3
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 4 of 18 PageID #: 515




  include[ing] warnings and instructions on when the components of the modular Smart Guard

  System [sic], proper rip cutting operation procedures, and when and how to use work helpers such

  as the push stick.” ECF 13-1, at pp. 3-4. While the Court was not presented with the most current

  version of the Operating/Safety Manual, the Court was presented with the testimony of the

  Defendant’s employee Wojciech Pierga who insisted (repeatedly) that the Defendants were aware

  that “push sticks are not intended to be contacting the saw blade” and such contact would be

  considered a “gross misuse” of the product. ECF 18-2, at p. 48:6-11. Pierga also testified that he

  recalled six complaints regarding similar accidents. ECF 16-3 at p. 35:19-25. Indeed, Bosch’s own

  technicians had encountered similar incidents. ECF at pp. 28:18-25; 29:1.

         Despite that knowledge, the revised manual (dated three days before the Defendants were

  served with this lawsuit) was the first time that Bosch elected to warn its customers that Bosch

  considered such contact a “gross misuse” of the product which could result in serious personal

  injury. For Mr. Conway, that warning came two years too late. In conjunction with the evidence

  presented in Plaintiff’s February 14, 2019 Objection to Defendants’ Motion for Summary

  Judgment, this revised manual clearly creates a genuine issue of material fact regarding whether

  Bosch used reasonable care to discover the potential dangers of using the push stick.

         The aforesaid circumstances justly warrant reconsideration of the Court’s summary

  judgment ruling lest a manifest injustice be imposed upon the Plaintiff—a retired carpenter who

  is incapable of using his predominant hand. This injustice should be corrected and the Plaintiff be

  given the opportunity to try these facts before a jury of his peers.




  exact words used and their location,” and “[i]f a warning was given in other words, attach copies of any
  and all symbols or depictions used.” Defendant failed to provide the November 2017 revised
  Operating/Safety Manual.


                                                     4
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 5 of 18 PageID #: 516




  I.     STANDARD OF REVIEW

         “Rule 59(e) may properly be invoked to request a district court to reconsider, vacate, or

  even reverse its prior holding.” Nat’l Metal Finishing Co. v. BarclaysAmerican/Commercial, Inc.,

  899 F.2d 119, 123-24 (1st Cir. 1990) (the district court has the “power to amend its findings of

  fact and conclusions of law even when doing so result[s] in the reversal of its initial judgment”);

  Fed. R. Civ. P. 59(e). The First Circuit has established that the movant demonstrate that the motion

  is necessary to either correct “manifest error[s] of law” or fact upon which the judgment is based

  or “present newly discovered evidence.” E.g., Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7

  n.2 (1st Cir. 2005) (citing Pomerleau v. W. Springfield Pub. Sch., 362 F.3d 143, 146 n.2 (1st Cir.

  2004); see also 11 C. Wright et al., Federal Practice and Procedure § 2810.1 (2012); 11 C. Wright

  et al., Federal Practice & Procedure § 2810.1 (2d ed. 1995).

         Such “manifest error of law or fact justifies the trial court’s grant of a Rule 59(e) motion.”

  Nat’l Metal Finishing Co., 899 F.2d at 124. Further, the court may “amend its factual findings as

  long as the amendments [are] supported by the evidence.” Id. at 124, 129 (finding that there were

  “two permissible views of the evidence” and, thus, the district court “committed no abuse of

  discretion in withdrawing its initial opinion, amending its findings of fact and conclusions of law

  . . . and issuing the second opinion and judgment”). A motion for reconsideration may be granted

  “where the [c]ourt has overlooked matters . . . which might have materially influenced the earlier

  decision.” Motor Vehicle Mfrs. v. N.Y. State Dep't of Envtl. Conservation, 831 F. Supp. 57, 60

  (N.D.N.Y. 1993).




                                                   5
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 6 of 18 PageID #: 517




  II.      ARGUMENT

        A. The uncontroverted evidence (to wit: the revised safety manual, Bosch’s current and
           former employees’ testimony regarding other similar complaints and their knowledge
           of push stick contact with the saw blade) create a genuine issue of material fact that
           Defendants’ standard of care for testing was inadequate; reliance on the substandard
           was unreasonable; and the danger of the push stick was proximate cause of Mr.
           Conway’s injury.

           1. The standard of care followed by Defendants for testing was inadequate.

           This Court granted Defendant’s original motion with respect to Mr. Conway’s claim that

  Defendant was negligent in its design of the push stick because Mr. Conway failed prove

  Defendants “knew, or had reason to know, of a defective design or that [they were] negligent in

  failing to test or inspect the product prior to sale” and, thus, Mr. Conway failed to establish either

  a standard of care or Defendant’s deviation therefrom. ECF at p. 9 (citing Raimbeault v. Takeuchi

  Mfg. (U.S), Ltd., 772 A.2d 1056, 1063 (R.I. 2001)). Specifically, the Court noted that Mr. Conway

  provided no evidence “that the current standard of care is inadequate,” or “that a standard different

  from that employed by Bosch would have revealed a latent defect in the push stick.” ECF at pp. 9,

  11 (emphasis supplied).

           Plaintiff may set forth “evidence of customary practices in the industry” to establish a

  standard of care. See ECF 21 at p. 9 (citing Scittarelli, 415 A.2d at 1044). “Nevertheless, it

  generally can be presumed that defendant had to exercise reasonable care in the light of the

  apparent risks involved.” Id. (citing 2 Restatement (Second) Torts § 402 at 345 (1965); Prosser,

  supra § 53); see also Hall v. E. I. Du Pont de Nemours & Co., 345 F. Supp. 353, 361 (E.D.N.Y.

  1972) (citing MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916); Rest. 2d Torts

  § 395 (1965) (“The general scope of such a duty is well established: manufacturers must provide

  products that are reasonably safe for their foreseeable use.”). Although evidence of industry



                                                    6
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 7 of 18 PageID #: 518




  custom may be instructive to establish a standard of care, adherence to an industry standard or

  custom is not conclusive. See Keller v. United States, 38 F.3d 16, 25 (1st Cir. 1994) (“proof of

  [the vessel owner’s] adherence to an industry practice or custom is not dispositive on the issue of

  negligence”); see also Cortes-Irizarry v. Corporacion Insular De Seguros, 111 F.3d 184, 190 (1st

  Cir. 1997) (testimony that referred to the “average [doctor]” and “prevailing medical standard”

  established the standard of care, but whether symptoms that showed a departure from normal or

  usual condition triggered a duty to inquire further became questions of fact not properly resolved

  on summary judgment) (emphasis added).

         The evidence obtained by Plaintiff, after close of discovery, in the days preceding the

  Motion for Summary Judgment (though not produced by the Defendant in response to Plaintiff’s

  discovery requests), along with the record evidence detailed in Plaintiff’s Memoranda in

  Opposition to Defendant’s Motion for Summary Judgment, set forth sufficient evidence to support

  Plaintiff’s proposition that—in light of the apparent risks involved—Defendants’ standard of care

  was inadequate. First, Defendant asserted that Underwriters Laboratories (“UL”) is the industry

  and their own standard for testing, inspection, and certification. See ECF No. 14-2; see also ECF

  16-2 at pp. 8:23-25; 9:1-4. This Court agreed with the Defendant that there was no record evidence

  “that industry or independent testing revealed propensity for the push stick to break in the way it

  did when [Plaintiff] was injured.” ECF 21 at p. 7. But yet, before being served with the Plaintiff’s

  lawsuit, Bosch elected to revise its Operating/Safety Manual (Exhibit A) to warn its customers that

  using the push stick in the same fashion as did the Plaintiff “may result in serious personal injury.”

  Perhaps it was the knowledge of Bosch’s employees (such as Wojciech Pierga) that contacting the

  blade with the push stick was a “gross misuse” of Bosch’s product and that other customers (and

  Bosch technicians) had incurred similar incidents that resulted in the updates to the safety manual.




                                                    7
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 8 of 18 PageID #: 519




         Whatever the cause, Defendants plainly had updated their testing or standards to discover

  the danger associated with contacting the blade with the push stick which standard or testing

  resulting in the revised warning. Why this testing or standard was not implemented prior to the

  Plaintiff’s injury is a genuine issue of material fact at the heart of the Plaintiff’s negligence and

  strict liability claims. The revised manual is circumstantial evidence of such a propensity and that

  manual (along with Mr. Pierga’s testimony) certainly calls into question whether Bosch provided

  “products that are reasonably safe for their foreseeable use” (Restatement (Second) of Torts § 395

  (1965)) and also belies the Defendant’s purported reliance on the UL as furnishing the applicable

  standard as that standard was clearly disregarded (or upgraded) at some point resulting in the

  revision of the Operating/Safety Manual in November of 2017.

         2. The standard of care followed by Defendants was inadequate and reliance upon such
            standard was unreasonable in light of the foreseeable danger of the push stick.

         As long established since Ritter v. Narragansett Electric Co., if a product seller knows or

  has reason to know that the product is dangerous or likely to be dangerous, “failure . . . to inspect

  and test the [product] for defects constitutes actionable negligence.” Ritter v. Narragansett Elec.

  Co., 283 A.2d 255, 258 (R.I. 1971). Defendants have “reason to know” of a danger inherent in a

  product if their agents had “information from which a person of reasonable intelligence . . . would

  infer that the [product] would be dangerous to a user.” Id. at 259 (considering that a jury could

  find that experienced salespersons and engineers had reason to know a product is likely to be

  dangerous when used). It is well established that under Rule 56, “reasonable inferences to be

  drawn [from the evidence adduced] must be construed in a light most favorable to the plaintiff”;

  thus, where there is evidence adduced that agents of the Defendant had reason to know of the

  danger, there remains a question of fact as to whether Defendant had reason to know the product

  would be dangerous to a user. Id.



                                                   8
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 9 of 18 PageID #: 520




         Here, Defendants and their agents had reason to know of the danger posed by the subject

  push stick because after Mr. Conway’s injury (but before service of this lawsuit), Defendants

  revised their safety manual to specifically warn of the dangers of the push stick. This evidence,

  when read in conjunction with the evidence already on the record, shows that Bosch had reason to

  know of the danger of the push stick. For example, Peter Domeny, the Director of Product Safety

  for Bosch from 1992-2009, oversaw the design of the push stick and conceded that the purpose of

  the push stick was to provide a safe distance between the operator’s hand and blade and to

  “minimize risk of the hand getting in contact with the spinning saw blade.” EFC 16-2 at pp. 7:19-

  25; 8:9-18. Mr. Domeny understood that Bosch’s duty “is to test for all reasonably foreseeable

  situations” but explained as follows:

                 There are jillions of possibilities how unreasonably a product can be treated.
         You cannot test for all of those conditions. There are too many of them, and the
         variety is too big.

                What you are required to do is to test your product under the reasonably
         foreseeable condition.

                 And the last thing I want to say, whatever material you have, if you’re going
         to be having a – some kind of an object in your hand, whether it’s made out of the
         wood, or plastic, or a piece of steel, or whatever, if you’re swinging it around the
         saw blade, and you happen to strike a spinning saw blade, bad things are going
         to happen.

                It doesn’t matter whether you have this push stick, or a wooden push stick,
         or something else.

                 Because if you take a wooden stick, and you jam it between the fence and a
         spinning saw blade, the wooden stick is going to be kicked back in the same way
         as the plastic push stick is going to kick back.

                And the end of the stick is going to be shoved into your hand if that happens.
         And if you have a wooden stick, it can fracture, and split longitudinally, and you
         may have a spear-like device that enters your hand.

                 It is something that we are aware of.




                                                   9
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 10 of 18 PageID #: 521




   Pierga Dep. at 39:12-40:13 (attached hereto as Exhibit B) (emphases supplied). Nonetheless, Mr.

   Pierga testified that the push sticks “are not designed for contact with the saw blade.” Id. at 49:5-

   6.

          Since use of the push stick is intended to minimize such risk, it is reasonably foreseeable

   that an object used to substitute for the hand has the same risk of slipping into the saw blade. Mr.

   Domeny also agreed that the push stick “has to be made out of such material that the blade is easily

   going to cut through” yet Bosch did not know if the blade could easily cut through the push stick

   because (1) Bosch did not know what kind of material the push stick was made of and (2) Bosch

   never tested to determine whether it can be cut easily by the saw. (ECF 16-2 at pp. 24:14-16;

   25:16-25; ECF 18-1 at p. 88:4-6, 22-24.

          Direct contact between the push stick and the saw blade was not only foreseeable by the

   Defendants, it was known to them. First, Defendants were familiar that in some cases, a plastic

   like Plexiglas “can shatter under the impact of the saw blade,” but did not know what kind of

   material the push stick was made of and yet said that the subject push stick does not shatter. ECF

   16-2 at 25:6-8, 16-25. Second, when asked if the push stick was designed to come into contact

   with the saw in lieu of the hand, Mr. Domeny as follows:

          [T]he specification of the push sticks are such that if for one, or other, or whatever
          reasons the push stick is going to slip, and—or being scuffed by the saw blade,
          that that can happen, and the underwriter laboratory specifications says that
          because of these foreseeable misuse conditions . . . the material of the push stick
          has to be such that it can be cut easily.

   Id. at 23:11-25; 24:1-11 (Emphasis supplied). Mr. Domeny elaborated as to certain push stick

   kickback testing undertaken by Bosch but not the accident that befell the Plaintiff because that

   would be comparable to someone jumping onto the saw:




                                                    10
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 11 of 18 PageID #: 522




          MR. MACKIE: . . . You did not test the Bosch stick for fracturing when it’s in this
          type of situation.
          MS. KNOWLES: Objection.
          MR. DOMENY: That’s correct. Because the forces that the stick was designed for
          was forces that are necessary to push the material through the saw blade, and to
          oppose the kick-back forces. That’s where the testing under the 500 Newton
          requirement is performed.
                   That’s why the 500 Newton force requirement is given to the push stick.
          That is a reasonably foreseeable misuse under which the stick is going to be used.
          It’s going to be used, and potentially, the stick is going to have to absorb the 500
          Newton force of a material being propelled by the saw blade in the case of kickback.
          We have tested it for that condition and it – it passed. There is no problem there.
          MACKIE: But you didn’t – didn’t test for this position we’re talking about today?
          DOMENY: No, sir. I didn’t test it also for somebody jumping on top of it. I didn’t
          test for –
          MACKIE: I –
          DOMENY: -- a truck going through it. I didn’t test it for a million things.

   ECF 18-1 at 87:14-88:11.

          Notably there was no evidence in the record that Bosch submitted the push stick to UL for

   certification and, indeed, it appears to have been UL that recommended a push stick resilient

   enough to withstand a saw contact kickback. Thus, contact between the push stick and saw blade

   “can happen” and is considered a “foreseeable misuse condition.” Furthermore, when asked if

   “[he had] any knowledge or any idea or any reason to believe that this push stick is used to replace

   – are put in place of the human hand, when it’s close to the blade, that it would, on occasion,

   accidentally come in contact with that blade,” Mr. Domeny answered: “Yes. As I told you, it had

   happened to the technicians a number of times.” Id. at 28:18-25; 29:1. Defendants had knowledge

   of or (at the very least) a reason to believe that the push stick would accidentally contact the blade.

          Next, when Bosch’s trained technicians tested the impact on the push stick from the force

   from cutting lumbar, the trained technicians on occasion contacted the push stick with the saw

   blade; yet, Bosch did no further testing for a more direct contact between the push stick and blade,

   which would be a more foreseeable contact for an average/layperson user than an experienced-




                                                     11
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 12 of 18 PageID #: 523




   trained technician. ECF 16-2 at 26:7-9; ECF 18-1 at 87:10-17. Finally, again, Defendants were

   aware of at least six other incidents involving injuries resulting from using the plastic push stick.

   ECF 16-3 at 35:19-25.

          However, because Defendants determined that there is no obligation to test for conditions

   they themselves find unreasonable, they conducted no meaningful testing for contact between the

   push stick and saw blade. ECF 18:1 at 89:9-20. Defendants’ self-governing tactics are insufficient.

   Rather, whether the less than one second of contact Mr. Conway made between the push stick and

   blade was unreasonable or foreseeable is a question better left for a jury.

          3.    Defendants’ negligence was the proximate—and only—cause of Mr. Conway’s
               injury.

          In its original decision, the Court concluded that a reasonable jury could not infer that

   Defendants’ alleged negligence was the cause of Mr. Conway’s injuries.                 See Court’s

   Memorandum and Order at 9-10 (citing Thomas v. Amway Corp., 488 A.2d 716, 722 (R.I. 1985).

   The Court relied upon a proposition developed in Scittarelli and echoed in Thomas that the Plaintiff

   relied upon mere happening of an event (the skin rash) to prove that a defect (some defect) was

   the cause of injury. Scittarelli, 415 A.2d at 1044 (“[t]he fact of the occurrence alone is inadequate

   proof of improper inspection and testing”); Thomas, 488 A.2d at 722 (“[T]o permit the jurors to

   infer from the circumstantial evidence in this case that there had to be something in the product

   that caused the injury is to permit them to engage in mere speculation.”).

          Here, no such inferential leaps are necessary as Bosch conceded that Mr. Conway was

   using a the Bosch Model 4100 when “[a]pproximately one second after hitting the power switch,

   Plaintiff heard a ‘bang’ noise and realized his right hand was injured.” ECF 13-1, at p. 5.

   According to Mr. Domeny, the push stick should have been made of a material that could be cut

   easily upon contact. ECF 16-2 at 24:1-13. It was not made of any such material and Mr. Conway’s



                                                    12
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 13 of 18 PageID #: 524




   injuries stand as unfortunate confirmation of Mr. Domeny’s advice. Mr. Pierga testified that there

   have been six similar incidents where customers complained of the push stick breaking upon

   contact with the saw blade. ECF 16-3 at 35:13-25. The Operating/Safety Manual now warns

   “[c]ontacting the spinning saw blade with the push stick may result in serious personal

   injury.” Exhibit A at p. 30. Contact between the push stick and blade was foreseeable and the

   danger of this contact equally foreseeable.

          In Thomas, the Court concluded that the rash on Plaintiff’s skin could have been caused by

   the soap that was subject to the suit or “many other factors,” such as something she ate, the sun,

   her lotion, detergent on her sheets, etcetera. Thomas, 488 A.2d at 722. Thus, in Thomas, Plaintiff

   failed to establish the “necessary proximate relationship” between the alleged negligence and the

   injury. Id. Mr. Conway, on the other hand, does not attempt to rely “solely on the mere happening

   of the accident to prove that a defect was the proximate cause of his injuries.” ECF 21 at p. 10.

   Mr. Conway established the Defendants’ willful blindness to the dangerous propensities of the

   push stick lead to a product that would foreseeably contact the saw blade and create a danger to

   the user. The Court should reconsider its determination that “Mr. Conway simply has not produced

   enough evidence to raise a genuine issue of fact about the cause of his injury.” ECF 21, at 8.

      B. Bosch failed to warn of a danger that was reasonably foreseeable and of which
         Bosch knew or had reason to know.

          This Court granted Defendants’ motion with respect to Plaintiff’s claim that Defendants

   negligently failed to warn of the dangers of the push stick because Mr. Conway did “not [meet]

   his burden of proving that Bosch did not use reasonable care to discover the potential dangers of

   using the push stick.” ECF 21 at p. 10. The Court noted that Mr. Conway merely offered a “bald

   assertion that [Defendant] should have tested the push stick differently,” . . . but “advanced no

   alternative testing” standard. However, Mr. Conway offered evidence to establish that Defendants



                                                   13
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 14 of 18 PageID #: 525




   had a “duty to acquire knowledge” about the “dangerous propensities” of the push stick through

   reasonable testing procedures.

          The Court did recognize that “Bosch has a duty to warn if it knew or had reason to know

   of the dangerous propensities of the product which caused Mr. Conway’s injuries.” ECF 21 at p.

   10. Again, Mr. Pierga testified regarding six incidents where customers complained of the push

   stick breaking upon contact with the saw blade. ECF 16-3 at 35:13-25. Mr. Pierga testified that

   such contact is a “gross misuse” of the push stick. ECF 18-2, 48:6-11. Mr. Domeny testified that

   the “material of the push stick has to be such that it can be cut easily” by the blade, but Bosch

   apparently never tested the push stick for contact with the blade to determine if the material could

   be cut through. See ECF 16-2 at 24:10-15. In fact, Domeny expressly acknowledged that push

   sticks can scuff the saw blade and that UL standards recognize this risk:

          [T]he specification of the push sticks are such that if for one, or other, or whatever
          reasons the push stick is going to slip, and—or being scuffed by the saw blade,
          that that can happen, and the underwriter laboratory specifications says that
          because of these foreseeable misuse conditions . . . the material of the push stick
          has to be such that it can be cut easily.

   Id. at 16-2 at 23:11-25; 24:1-11 (emphasis supplied). However, Mr. Domeny testified that, during

   his tenure with Bosch, he did not test the product for this possibility:

          ATTORNEY MACKIE: But you didn’t – didn’t test it for this position we’re
          talking about today?
          MR. DOMENY: No, sir. I didn’t test it also for somebody jumping on top of it. I
          didn’t test it for –
          MACKIE: I –
          DOMENY: -- a truck going through it. I didn’t test it for a million things.
          MACKIE: Mr. Domeny, I’m not asking you – no one’s jumping. I’m just asking
          you, did you test this push stick for an incident such as this, which I don’t find to
          be totally out of the picture of an accident.
          MS. KNOWLES: Objection.
          MACKIE: All you have to answer is the question “yes” or “no”. Did you test it for
          that, or not?
          KNOWLES: Objection.




                                                    14
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 15 of 18 PageID #: 526




          DOMENY: I have not tested it because of the reason I told you. You don’t test for
          high – unlikely probability or probabilities that are not – or possibilities. They are
          not even probabilities. Possibilities that are – that can happen. Because we tested
          for something that is reasonably expected to occur during the use. We all know,
          from basic physic, that any material can be bowed to the point where it’s going to
          rupture, and fail. So that is a known fact. There is no need to test for something that
          is a foregone conclusion.
                   What there is a need to test for conditions that are likely to occur under the
          use. And those are the conditions described in the underwriter laboratory standard.
          Those are the conditions that an STP membership has decided, that those are the
          reasonable conditions to test for. Any and all other reasons – you can ask me why
          didn’t you test it this way, or that way, or the end way. We didn’t test those, because
          those are not reasonably foreseeable for – to occur during the use of the – of this
          device.

   ECF 18-1 at 88:4-89:20.

          Worse still, it was not until November of 2017 that Bosch revised its Operating/Safety

   Manual to warn that “PUSH STICK: WARNING. Never contact the spinning saw blade with

   the push stick. Contacting the spinning saw blade with the push stick may result in serious

   personal injury.” See Bosch, Operating/Safety Instructions 30 (2017). Pursuant to Rule 407,

   Plaintiff may offer evidence of the feasibility of precautionary measures if feasibility is

   controverted. See Fed. R. Evid. 407; see also Raymond v. Raymond Corp., 938 F.2d 1518, 1523

   (1st Cir. 1991); Rollins v. Bd. of Governors for Higher Educ., 761 F. Supp. 939, 941 (D.R.I. 1991)

   (“if allowed as an exception to Rule 407, [the evidence] would be material and relevant,” and thus,

   “not unfairly prejudicial under [Rule] 403.”). “Remedial measure evidence proves feasibility of

   precautionary measures to the extent it shows defendant could have acted differently.” 23 C.

   Wright et al., Federal Practice and Procedure § 5289 (2d ed. 2018). Rule 407 permits “evidence

   of a party’s analysis of its product” and “[t]he fact that the analysis may often result in remedial

   measures being taken (as occurred here) does not mean that evidence of the analysis may not be

   admitted.” Prentiss & Carlisle Company, Inc. v. Koehring-Waterous Division Of Timberjack, Inc.,

   972 F.2d 6, 10 (1 Cir. 1992); see also Benitez-Allende v. Alcan Aluminio Do Brasil, S.A., 857 F.2d



                                                    15
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 16 of 18 PageID #: 527




   26, 33 (1st Cir.1988) (upholding admission of test of allegedly defective product even though test

   was used to plan voluntary recall of product following accident), cert. denied, 489 U.S. 1018, 109

   S. Ct. 1135, 103 L. Ed. 2d 196.

          In Prentiss & Carlisle Co., Inc. v. Koehring-Waterous Division of Lumberjack, Inc., 972

   F.2d 6, 9 (1st Cir. 1992), defendant conducted investigations that resulted in several “documents

   that pointed to the same cause of the fire as that posited by [plaintiff] at trial: contact between the

   throttle cable and solenoid.” These documents included an interoffice memo and letter to

   customers stating the danger and advising customers to fix the issue. Id. The First Circuit affirmed

   the district court’s holding that the documents discussing defendant’s analysis of the problem,

   without mention to suggested remedial measures, were admissible because they were not

   considered “measure[s]” within the meaning of the rule. Id. at 9-10. Thus, documents that

   described the cause of the danger, “contact between the throttle cable and solenoid,” were fully

   admissible and not limited by 407. See id.

          Here, the New Manual is a record that (likely) reflects the results and conclusion of some

   test or inspection Defendants conducted and not solely a remedial measure. The warning in the

   new manual, much like the letter sent to customers in Prentiss & Carlisle Co., is admissible under

   Federal Rule 407. See id. The warning in Defendants’ new manual is a document produced as the

   result of Defendants’ investigations or tests. The context of the warning, like the documents in

   Prentiss & Carlisle Co. reflects the conclusions of an investigation, namely, that “contacting the

   spinning saw blade with the push stick may result in serious personal injury.” Exhibit A at p. 30.

          This Court recognized in its previous decision that “incident to [the] duty to warn is a duty

   to acquire knowledge about the products through reasonably adequate inspections and tests.” See

   ECF 21 at p. 10 (citing Scittarelli v. Providence Gas Co., 415 A.2d 1040, 1043 (R.I. 1980)).




                                                     16
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 17 of 18 PageID #: 528




   Evidence of such testing or inspections are those that Defendant conducted to come to the

   conclusion in the new manual that “[c]ontacting the spinning saw blade with the push stick may

   result in serious personal injury.” Reasonable tests would have been tests that investigated Bosch’s

   understanding that the push stick “has to be made out of such material that the blade is easily going

   to cut through.” Id.; see also ECF 16-2 at p. 24:14-16. Whether Defendant had reason to know of

   the danger presented by the push stick—in light of newly discovered evidence presented amongst

   the other record evidence —is a question of fact for the jury. See Ritter, 283 A.2d at 258

   (concluding it “was a jury question as to whether defendant Narragansett had reason to know that

   the chattel would be dangerous to a user”).

          As set forth in Section (A) supra, the Plaintiff met his burden of proving that Defendant

   did not use reasonable care to discover the potential and foreseeable dangers of using the push

   stick. Defendants had a duty to warn because it knew of the dangerous propensities of the push

   stick from prior incidents, from the inherent nature of the push stick—a safety tool used in lieu of

   the hand, from technicians who made contact with the blade, and from whatever feasible tests and

   inspections Defendants conducted to come up with its new warning. Defendants had reason to

   know of the dangerous propensities of the push stick, yet it chose to remain ignorant rather than

   acquire further knowledge of the danger posed to a user when the push stick makes contact with

   the saw blade.

   III.   CONCLUSION

          The November 2017 revised manual, when viewed along with the testimonial evidence

   originally presented during the summary judgment phase of this litigation, clearly establish a

   genuine issue of material fact as to whether Bosch knew or had reason to know of the dangerous

   propensities of the product which proximately caused Mr. Conway’s injuries. For that reason, the




                                                    17
Case 1:17-cv-00572-JJM-PAS Document 26-1 Filed 06/05/19 Page 18 of 18 PageID #: 529




   Plaintiff respectfully requests that the Court alter and amend its May 8, 2019 Judgment (ECF 22)

   and deny the Defendant’s Motion for Summary Judgment (ECF 13) as to Plaintiff’s design defect

   and failure to warn theories supporting Count I for Strict Liability and Count III for Negligence.



   Dated: June 5, 2019                                          EDWARD CONWAY

                                                                By his Attorneys,

                                                                /s/ William M. Dolan III
                                                                William M. Dolan III (#4524)
                                                                ADLER POLLOCK & SHEEHAN P.C.
                                                                One Citizens Plaza, 8th Floor
                                                                Providence, RI 02903-1345
                                                                Tel: (401) 274-7200
                                                                Fax: (401) 351-4607
                                                                wdolan@apslaw.com


                                                                /s/ Stephen C. Mackie
                                                                Stephen C. Mackie (#1202)
                                                                Mackie & Reilly
                                                                681 Smith Street
                                                                Providence, RI 02908
                                                                Tel: (401) 521-4100
                                                                Fax: (401) 274-5433
                                                                Law681@aol.com




                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 5, 2019 I caused to be served via the Electronic Court Filing
   System (ECF) a true copy of the within document on counsel of record. The document has been
   filed electronically and it is available for viewing and downloading from the ECF system.


                                                                /s/ William M. Dolan III




                                                   18
